As filed with the Securities and Exchange Commission on November 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:June 30, 2011 Date of reporting period:September 30, 2010 Item 1. Schedules of Investments. McCarthy Multi-Cap Stock Fund Schedule of Investments at September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 89.63% Beverages: Non-Alcoholic - 1.05% PepsiCo., Inc. $ Computer Processing Hardware - 2.26% Hewlett-Packard Co. Contract Drilling - 4.56% ENSCO International, Inc. - ADR Noble Corp.# Department Stores - 1.67% Kohl's Corp.* Discount Stores - 2.55% Wal-Mart Stores, Inc. Drugstore Chains - 2.25% CVS Caremark Corp. Electronic Equipment /Instruments- 1.07% Xerox Corp. Household/Personal Care - 4.27% Colgate-Palmolive Co. Procter & Gamble Co. Industrial Conglomerates - 2.59% United Technologies Corp. Information Technology Services - 1.58% International Business Machines Corp. Integrated Oil - 4.33% ConocoPhillips Exxon Mobil Corp. Major Banks - 1.60% Bank of New York Mellon Corp. Major Telecommunications - 8.47% Telus Corp.# Verizon Communications, Inc. Vodafone Group Plc - ADR Managed Health Care - 5.12% UnitedHealth Group, Inc. WellCare Health Plans, Inc.* Wellpoint, Inc.* Medical Distributors - 0.79% Cardinal Health, Inc. Oil & Gas Production - 2.47% Devon Energy Corp. Other Consumer Services - 2.90% Apollo Group, Inc. - Class A* Corinthian Colleges, Inc.* Lincoln Educational Services Corp.* Other Metals/Minerals - 0.85% Compass Minerals International, Inc. Packaged Software - 4.36% Microsoft Corp. Oracle Corp. Pharmaceuticals: Generic - 1.47% Mylan, Inc.* Pharmaceuticals: Major - 10.65% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Pharmaceuticals: Other - 1.69% Endo Pharmaceuticals Holdings, Inc.* Property/Casualty Insurance - 10.76% ACE Ltd.# Allied World Assurance Company Holdings, Ltd.# Aspen Insurance Holdings Ltd.# Berkshire Hathaway, Inc. - Class B* Transatlantic Holdings, Inc. Reinsurance - 6.39% Endurance Specialty Holdings Ltd.# Everest Re Group, Ltd.# Montpelier Re Holdings Ltd.# RenaissanceRe Holdings, Ltd.# Semiconductors - 3.93% Intel Corp. Texas Instruments, Inc. TOTAL COMMON STOCKS (Cost $49,286,719) SHORT-TERM INVESTMENTS - 7.02% Federated Prime Obligations Fund, Institutional Class, 0.22%† (Cost $4,421,139) Total Investments in Securities (Cost $53,707,858) - 96.65% Other Assets in Excess of Liabilities - 3.35% NET ASSETS - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of September 30, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. FAS 157 - Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2010: Level 1 Level 2 Level 3 Total Equity Communications $ $
